TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 13, 2016



                                      NO. 03-14-00487-CV


                               Carroll Ned McElwrath, Appellant

                                                 v.

                                  Valerie McElwrath, Appellee




        APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
        REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on May 16, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the case

to the trial court for trial on the merits. The appellee shall pay all costs relating to this appeal,

both in this Court and the court below.